Title: Introductory Note: Constitutional Convention Speech on a Plan of Government, [18 June 1787]
From: 
To: 


There are five versions of Hamilton’s speech of June 18 to the Constitutional Convention. In the first place, there are Hamilton’s own notes which he presumably used while he was delivering the speech. In the second place James Madison, Robert Yates, John Lansing, Jr., and Rufus King all made notes on the speech while Hamilton was delivering it. Because the several accounts of the speech are different and because this speech is perhaps the most important address ever made by Hamilton—if its importance can be measured either by its use in subsequent evaluations of Hamilton’s political philosophy or by the controversy about it during his lifetime—both Hamilton’s notes and the other four versions of the speech have been printed.
The footnotes are numbered consecutively throughout the five documents that appear below. Whenever an explanation is required for any material which, although phrased differently, appears in more than one version of Hamilton’s speech, the note has been given for the material in the first version in which that material appears.
